Citation Nr: 0835753	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active military service with the United 
States Air Force from January 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Lincoln, Nebraska Regional Office of the United States 
Department of Veterans Affairs, which granted service 
connection for tinnitus and denied service connection for 
hearing loss.


FINDING OF FACT

Currently diagnosed bilateral hearing loss was not first 
manifested or incurred during active duty service, nor was it 
manifested to a compensable degree within the first post-
service year; the preponderance of the evidence does not 
establish that the current disability is related to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim, 
explaining which information and evidence the VA will seek to 
provide, as well as that which the claimant is to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Legally sufficient notice regarding the claim of service 
connection was provided to the veteran in March 2007 
correspondence, prior to initial adjudication of the claim.  
The letter informed the veteran of the elements of service 
connection, the evidence and information necessary to 
substantiate the claim, and VA's and the veteran's respective 
responsibilities in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 186.  The 
letter additionally provided notice of VA policies and 
procedures regarding the assignment of effective dates and 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained service treatment 
records for the veteran, and the veteran submitted a report 
of a private audiology evaluation by Dr. C.F.  The appellant 
was afforded a VA medical examination in May 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. at 186-87.

Evidence & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007); see also 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Hearing loss can have a presumptive connection to service 
under 38 C.F.R. § 3.309(a), which includes "[o]ther organic 
diseases of the nervous system" including sensorineural 
hearing loss.  For a presumptive service connection to apply, 
the veteran must have compensable hearing loss within one 
year from the date of his separation from service.  38 C.F.R. 
§ 3.307(a)(3) (2007).  

The Code of Federal Regulations governs findings of impaired 
hearing for the purpose of applying the laws administered by 
VA: 

Impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2007).

The veteran alleges he suffered hearing loss as a result of 
his non-protected exposure to excessive noise during his time 
in military service.  The veteran was a fuel specialist while 
in the Air Force, and given this military occupational 
specialty, it is highly probable that he was around loud jet 
engines.  Exposure to noise during service was likely.

Upon entering service, the results of the veteran's hearing 
test were as follows:

HERTZ
500
1000
2000
3000
4000
Right
10
5
5
--
0
Left
15
5
5
--
-5

At the veteran's separation from service, his examination 
revealed the following results:

HERTZ
500
1000
2000
3000
4000
Right
5
0
0
15
15
Left
10
10
0
15
5

(Note: Prior to November 1, 1967, service department 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.)

More recent tests, both private and VA-administered, 
demonstrate the veteran has current hearing loss.  His 
private audiologist, Dr. C.F., performed both the pure tone 
test and the Maryland CNC test.  His results on the pure tone 
test with Dr. C.F. were:

HERTZ
500
1000
2000
3000
4000
Right
25
20
20
--
50
Left
25
15
15
--
65

Under 38 C.F.R. § 3.385, these results indicate a hearing 
loss disability at the 4000 Hertz frequency.  Maryland CNC 
speech audiometry tests by the private audiologist revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 percent in the left ear.

The private audiologist reported that he "did have the 
opportunity to review some of [the veteran's] military 
records."  His diagnosis was that, based on the veteran's 
"history of being exposed to the noise of loud jet engines 
while serving in the military during the early to mid 1960's, 
[sic] it is quite likely that this was the beginning of [his] 
hearing loss . . . ."  The doctor said the type and degree 
of hearing loss was "consistent with noise[-]induced hearing 
loss", and that the veteran was not exposed to significant 
noise levels after service.

After filing his claim, the veteran was provided with an 
audiological examination through the VA.  On the authorized 
audiological evaluation in May 2007, pure tone thresholds, in 
decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Right
15
10
20
55
50
Left
20
15
15
50
55

Maryland CNC speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.  Based on the pure tone test, the veteran has 
an impaired hearing disability at the 3000 and 4000 Hertz 
frequencies.  38 C.F.R. § 3.385 (2007).

The VA audiologist came to a conclusion contrary to that of 
Dr. C.F. as to the cause of the veteran's hearing loss.  He 
found that "[t]he veteran's hearing loss is not caused by or 
aggravated by noise exposure while in the military."  

The VA audiological opinion has more evidentiary weight than 
the private audiological report for two reasons.  First, the 
private examiner said he reviewed "some of" the veteran's 
records, but did not indicate whether those records included 
the audiological examinations at the veteran's entrance to 
service, during service, and at the veteran's separation.  
The VA examiner, on the other hand, reviewed the service 
medical records, and in fact noted in his opinion the 
veteran's normal hearing at separation.  Second, the VA 
examiner provided objective reasons for his opinion and a 
clear medical diagnosis that the hearing loss is not related 
to service.  The private audiologist only noted that it was 
"quite likely" that the hearing loss began during service 
because the veteran has not since been exposed to significant 
noise levels.  Dr. C.F. did not indicate how he determined 
that the veteran has not been exposed to loud noise since 
service, other than the fact that the veteran's occupation 
did not expose him to loud noise.

The Board also finds it pertinent that although the veteran 
now claims his hearing loss began during service, there is no 
evidence of any medical testing or treatment for hearing loss 
until 2007, over forty years after his active service 
concluded.  This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

The veteran takes issue with the VA audiologist's coexistent 
findings that the hearing loss is not related to noise 
exposure during service, but the veteran's tinnitus is 
related to service.  The VA audiologist explained his 
findings by noting that although "[c]ontinuous and repeated 
exposure to loud noise may . . . cause permanent hearing 
loss[,]" "the damage from noise exposure occurs at the time 
of the exposure, [and] a normal audiogram subsequent to the 
noise exposure would verify that the hearing recovered 
without a permanent threshold shift".  Thus, because 
"hearing sensitivity at separation was normal in each 
ear, . . . hearing loss [was] not caused or aggravated by 
noise exposure while in the military."

The veteran also argues that the VA examiner "disallowed the 
evidentiary value of the Service Medical Records . . . ."  
This, however, is not accurate, as shown by the VA examiner's 
reliance on the service medical records in concluding the 
veteran did not have hearing loss at the time of separation 
from service.

Thus, while the record supports a finding of exposure to 
noise during service, and a finding of current bilateral 
hearing loss disability, the evidence does not show a nexus 
between noise exposure in the Air Force in the 1960s and the 
hearing loss that was not diagnosed until 2007.  The 
veteran's hearing was tested upon entering service, and the 
tests showed normal hearing.  During service there were no 
complaints or findings indicative of a hearing problem or of 
any injuries related to hearing.  Testing at separation also 
revealed normal hearing.  Although two audiologists have 
determined the veteran has hearing loss, only the private 
doctor found a connection between service and the hearing 
loss, and, as explained above, that determination is 
outweighed by the VA doctor's findings and explanation.  
Furthermore, the evidence does not support a showing of 
hearing loss during the veteran's first post-service year.  
Presumptive service connection under 38 C.F.R. § 3.307(a)(3) 
is not warranted.

In conclusion, the preponderance of the evidence indicates 
the veteran's hearing loss condition neither occurred during 
service, nor was caused by service.  The presumption of 
service connection for hearing loss does not apply, as no 
evidence of hearing loss is available in the first post 
service year (or for years thereafter).  As such, the 
veteran's claim must be denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


